Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 June 2022 has been entered.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 17 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (US 2019/0339570 A1).

Regarding claim 17, Chen discloses an LED display [e.g., Fig. 2:20] having a plurality of pixels [e.g., Fig. 2: 1st pixel = 1st red(122 + 136) + 1st green(122 + 136) + 1st blue(122 + 136); 2nd pixel = 2nd red(122 + 136) + 2nd green(122 + 136) + 2nd blue(122 + 136)], 
wherein each pixel of the display comprises several subpixels [e.g., Fig. 2: red(122 + 136), green(122 + 136), blue(122 + 136)] for light emission of different colors [e.g., Paragraphs 43, 52: red, green, blue] and 
wherein each subpixel [e.g., Fig. 2: 122 + 136] comprises 
at least one organic LED [e.g., Fig. 2: 136] and 
at least one inorganic LED [e.g., Fig. 2: 122] for emission of a respective color [e.g., Paragraphs 43, 52: red, green, blue] (e.g., see Paragraphs 35-58).

Regarding claim 18, Chen discloses an LED display [e.g., Fig. 2:20], comprising:
a plurality of pixels [e.g., Fig. 2: 1st pixel = 1st red(122 + 136) + 1st green(122 + 136) + 1st blue(122 + 136); 2nd pixel = 2nd red(122 + 136) + 2nd green(122 + 136) + 2nd blue(122 + 136)], wherein each pixel of the display comprises:
at least a first subpixel [e.g., Fig. 2: red(122 + 136)] for light emission of a first color [e.g., Paragraphs 43, 52: red];
at least a second subpixel [e.g., Fig. 2: green(122 + 136)] for light emission of a second color [e.g., Paragraphs 43, 52: green]; and
at least a third subpixel [e.g., Fig. 2: blue(122 + 136)] for light emission of a third color [e.g., Paragraphs 43, 52: blue],
the first color, the second color and the third color are mutually different from one another,
the at least one first subpixel comprises:
at least one first organic LED [e.g., Fig. 2: red 136] for emission of the first color; and
at least one first inorganic LED [e.g., Fig. 2: red 122] for emission of the first color,
the at least one second subpixel comprises:
at least one second organic LED [e.g., Fig. 2: green 136)] for emission of the second color; and
at least one second inorganic LED [e.g., Fig. 2: green 122] for emission of the second color, and
the at least one third subpixel comprises:
at least one third organic LED [e.g., Fig. 2: blue 136] for emission of the third color; and
at least one third inorganic LED [e.g., Fig. 2: blue 122] for emission of the third color (e.g., see Paragraphs 35-58).

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3, 7-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hack et al (US 2018/0166512 A1) in view of Lin et al (US 2019/0013365 A1).

Regarding claim 17, Hack discloses an LED display having a plurality of pixels [e.g., see Paragraphs 57-59; Figs. 6-8], 
wherein each pixel [e.g., see Fig. 4: 401; e.g., pixel = (1st subpixel =  red OLED + blue micro-LED) + (2nd subpixel = green OLED + blue micro-LED)] of the display comprises several subpixels [e.g., Fig. 4: red OLED, green OLED, blue micro-LED; e.g., 1st subpixel =  red OLED + blue micro-LED; 2nd subpixel = green OLED + blue micro-LED] for light emission of different colors and
wherein each subpixel comprises 
at least one organic LED [e.g., Fig. 3A: 302; Fig. 4: red OLED or green OLED] and 
at least one inorganic LED [e.g., Fig. 3A: 301; Fig. 4: blue micro-LED] (e.g., see Paragraphs 57-77) for emission of a respective color [e.g., combination of red+blue or green+blue or red+green+blue] (e.g., see Paragraph 110).

Hack does not appear to expressly disclose the at least one organic LED and at least one inorganic LED being the same color.
However, Lin discloses each pixel of the display [e.g., Fig. 1E: 100] comprises several subpixels [e.g., Fig. 1D: 106, 107; e.g., 1st subpixel =  red 106/132 + red 107/133; 2nd subpixel =  green 106/131 + green 107/133; 3rd subpixel =  red 106/132 + red 107/133; 4th subpixel =  green 106/131 + green 107/133] for light emission of different colors [e.g., Paragraph 24: green & red] and
wherein each subpixel comprises 
at least one organic LED [e.g., Fig. 1D: 107 = 133; see Paragraph 42: each of the plurality of second light emitting elements 107 can be an organic light emitting diode] and 
at least one inorganic LED [e.g., Fig. 1D: 106 = 131 & 132; see Paragraph 42: each of the plurality of first light emitting elements 106 can be an inorganic micro light emitting diode] for emission of a respective color [e.g., see Paragraph 24: the first sub-pixels 131 may emit green light, the second sub-pixels 132 may emit red light, and the third sub-pixels 133 may emit red light or green light].

Hack and Lin are analogous art, because they are from the shared inventive field of light emitting diode display devices.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to combine Lin’s subpixel colors with Hack’s subpixels, so as to prevent display degradation problems.

Moreover, it would have been obvious to one of ordinary skill in the art at the time of filing, because the substitution of Lin’s same subpixel colors for Hack’s different subpixel colors would have yielded predictable results to one of ordinary skill in the art at the time of the filing.
See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Regarding claim 2, Hack discloses the LED display comprises a control device [e.g. Fig. 3B: transistors, capacitor, amp, ramp] configured to control a brightness of the pixels at least temporarily by pulse width modulation (e.g., see Paragraphs 78-82).

Regarding claim 3, Hack discloses the LED display comprises a control device [e.g. Fig. 3B: transistors, capacitor, amp, ramp] is configured to control a brightness of the inorganic LED of the pixels at least temporarily by pulse width modulation, and to control a brightness of the organic LED of the pixels at least temporarily by controlling a current amplitude (e.g., see Paragraph 78). 

Regarding claim 7, Hack discloses the inorganic LED and the organic LED are arranged side by side in the pixels (e.g., see Fig. 3A; Paragraphs 71-77).

Regarding claim 8, Hack discloses the inorganic LED and the organic LED are arranged one above the other in the pixels (e.g., see Fig. 3A; Paragraphs 71-77).

Regarding claim 9, this claim is rejected by the reasoning applied in rejecting claims 17 and 3; furthermore, Hack discloses a method of operating an LED display having a plurality of pixels [e.g., see Paragraphs 57-59; Figs. 6-8], wherein the pixels each comprise 
at least one inorganic LED [e.g., Fig. 3A: 302] and 
at least one organic LED [e.g., Fig. 3A: 301] (e.g., see Paragraphs 57-77),
wherein a brightness of the pixels is controlled at least temporarily by pulse width modulation and at least temporarily by a control of a current amplitude (e.g., see Paragraph 78),
wherein each pixel [e.g., see Fig. 4: 401; e.g., pixel = (1st subpixel =  red OLED + blue micro-LED) + (2nd subpixel = green OLED + blue micro-LED); or pixel = (1st subpixel =  red OLED + blue micro-LED) + (2nd subpixel = green OLED + blue micro-LED)] of the display comprises several subpixels [e.g., Fig. 4: red OLED, green OLED, blue micro-LED; e.g., 1st subpixel =  red OLED + blue micro-LED; 2nd subpixel = green OLED + blue micro-LED] for light emission of different colors and
wherein each subpixel comprises 
at least one organic LED [e.g., Fig. 4: red OLED or green OLED] and 
at least one inorganic LED [e.g., Fig. 4: blue micro-LED subpixel] (e.g., see Paragraphs 57-77) for emission of a respective color [e.g., combination of red+blue or green+blue or red+green+blue] (e.g., see Paragraph 110).

Hack does not appear to expressly disclose the at least one organic LED and at least one inorganic LED being the same color.
However, Lin discloses each pixel of the display [e.g., Fig. 1E: 100] comprises several subpixels [e.g., Fig. 1D: 106, 107; e.g., 1st subpixel =  red 106/132 + red 107/133; 2nd subpixel =  green 106/131 + green 107/133; 3rd subpixel =  red 106/132 + red 107/133; 4th subpixel =  green 106/131 + green 107/133] for light emission of different colors [e.g., Paragraph 24: green & red] and
wherein each subpixel comprises 
at least one organic LED [e.g., Fig. 1D: 107 = 133; see Paragraph 42: each of the plurality of second light emitting elements 107 can be an organic light emitting diode] and 
at least one inorganic LED [e.g., Fig. 1D: 106 = 131 & 132; see Paragraph 42: each of the plurality of first light emitting elements 106 can be an inorganic micro light emitting diode] for emission of a respective color [e.g., see Paragraph 24: the first sub-pixels 131 may emit green light, the second sub-pixels 132 may emit red light, and the third sub-pixels 133 may emit red light or green light].

Hack and Lin are analogous art, because they are from the shared inventive field of light emitting diode display devices.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to combine Lin’s subpixel colors with Hack’s subpixels, so as to prevent display degradation problems.

Moreover, it would have been obvious to one of ordinary skill in the art at the time of filing, because the substitution of Lin’s same subpixel colors for Hack’s different subpixel colors would have yielded predictable results to one of ordinary skill in the art at the time of the filing.
See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Regarding claim 10, this claim is rejected by the reasoning applied in rejecting claim 3; furthermore, Hack discloses a brightness of the at least one inorganic LED included in each of the pixels is controlled at least at times by pulse width modulation, a brightness of the at least one organic LED included in each of the pixels being controlled at least at times by a control of a current intensity amplitude (e.g., see Paragraph 78).

Claims 4-6 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hack et al (US 2018/0166512 A1) and Lin et al (US 2019/0013365 A1) as applied to claims 2, 9, and 17 above, and further in view of Benzarti (US 2008/0197784 A1).

Regarding claim 4, Hack and Lin do not appear to expressly disclose a second brightness range comprising higher brightness levels than the first brightness range, as instantly claimed.

However, Benzarti discloses a control device [e.g., Fig. 2: 130, 140] is configured to operate only a first subpixel LED [e.g., Fig. 2: 110] of pixels in a first brightness range [e.g., Fig. 3: C2], and 
to operate only a second subpixel LED [e.g., Fig. 2: 120] of the pixels in a second brightness range [e.g., Fig. 3: C3] comprising higher brightness levels than the first brightness range (e.g., see Paragraphs 76-80).

Hack, Lin and Benzarti are analogous art, because they are from the shared inventive field of light emitting diode display devices.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to combine Benzarti’s brightness ranges with Hack’s and Lin’s LEDs, so as to prevent random variations in the display light intensity.

Regarding claim 5, Benzarti discloses the control device is configured to operate both the first subpixel LED of the pixels and the second subpixel LED of the pixels in a transition range comprising brightness levels between the first and the second brightness range (e.g., see Fig. 3; Paragraphs 82-97).

Regarding claim 6, Benzarti discloses a brightness of the pixels is controllable in a dynamic range with at least 2n-1 brightness levels, where n > 20 (e.g., see Paragraph 83; Fig. 3).

Regarding claim 11, Benzarti discloses at least temporarily only the first subpixel LED of the pixels or only the second subpixel LED of the pixels is operated (e.g., see Fig. 3; Paragraphs 28, 90).

Regarding claim 12, this claim is rejected by the reasoning applied in rejecting claim 4.

Regarding claim 13, this claim is rejected by the reasoning applied in rejecting claim 5.

Regarding claim 14, this claim is rejected by the reasoning applied in rejecting claim 6.

Regarding claim 15, this claim is rejected by the reasoning applied in rejecting claim 6; furthermore, Benzarti discloses a brightness of the first subpixel LED of the pixels and/or the second subpixel LED of the pixels comprises a dynamic range with at least 2n-1 brightness levels, wherein n ≥ 10 (e.g., see Paragraphs 53, 64, 85-86; Fig. 3).

Claims 2-3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2019/0339570 A1) in view of Hack et al (US 2018/0166512 A1).

Regarding claim 2, Chen does not appear to expressly disclose controlling the display as instantly claimed.
However, Hack discloses the LED display comprises a control device [e.g. Fig. 3B: transistors, capacitor, amp, ramp] configured to control a brightness of the pixels at least temporarily by pulse width modulation (e.g., see Paragraphs 78-82).
Chen and Hack are analogous art, because they are from the shared inventive field of light emitting diode display devices.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to combine Hack’s controlling techniques with Chen’s subpixels, so as to provide a high luminance display.

Regarding claim 3, Hack discloses the LED display comprises a control device [e.g. Fig. 3B: transistors, capacitor, amp, ramp] is configured to control a brightness of the inorganic LED of the pixels at least temporarily by pulse width modulation, and to control a brightness of the organic LED of the pixels at least temporarily by controlling a current amplitude (e.g., see Paragraph 78). 

Regarding claim 7, Chen discloses the inorganic LED and the organic LED are arranged side by side in the pixels (e.g., see Fig. 2; Paragraphs 35-58).
Hack discloses the inorganic LED and the organic LED are arranged side by side in the pixels (e.g., see Fig. 3A; Paragraphs 71-77).

Regarding claim 8, Chen the inorganic LED and the organic LED are arranged one above the other in the pixels (e.g., see Fig. 2; Paragraphs 35-58).
Hack discloses the inorganic LED and the organic LED are arranged one above the other in the pixels (e.g., see Fig. 3A; Paragraphs 71-77).

Regarding claim 9, this claim is rejected by the reasoning applied in rejecting claims 2, 3, and 17; furthermore, Hack discloses a method of operating an LED display having a plurality of pixels [e.g., see Paragraphs 57-59; Figs. 6-8], wherein the pixels each comprise 
at least one inorganic LED [e.g., Fig. 3A: 302] and 
at least one organic LED [e.g., Fig. 3A: 301] (e.g., see Paragraphs 57-77),
wherein a brightness of the pixels is controlled at least temporarily by pulse width modulation and at least temporarily by a control of a current amplitude (e.g., see Paragraph 78),
wherein each pixel [e.g., see Fig. 4: 401; e.g., pixel = (1st subpixel =  red OLED + blue micro-LED) + (2nd subpixel = green OLED + blue micro-LED); or pixel = (1st subpixel =  red OLED + blue micro-LED) + (2nd subpixel = green OLED + blue micro-LED)] of the display comprises several subpixels [e.g., Fig. 4: red OLED, green OLED, blue micro-LED; e.g., 1st subpixel =  red OLED + blue micro-LED; 2nd subpixel = green OLED + blue micro-LED] for light emission of different colors and
wherein each subpixel comprises 
at least one organic LED [e.g., Fig. 4: red OLED or green OLED] and 
at least one inorganic LED [e.g., Fig. 4: blue micro-LED subpixel] (e.g., see Paragraphs 57-77) for emission of a respective color [e.g., combination of red+blue or green+blue or red+green+blue] (e.g., see Paragraph 110).

Regarding claim 10, this claim is rejected by the reasoning applied in rejecting claim 3; furthermore, Hack discloses a brightness of the at least one inorganic LED included in each of the pixels is controlled at least at times by pulse width modulation, a brightness of the at least one organic LED included in each of the pixels being controlled at least at times by a control of a current intensity amplitude (e.g., see Paragraph 78).

Claims 4, 5 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2019/0339570 A1) in view of Hack et al (US 2018/0166512 A1) as applied to claims 2 and 9 above, and further in view of Benzarti (US 2008/0197784 A1).

Regarding claim 4, Chen and Hack do not appear to expressly disclose a second brightness range comprising higher brightness levels than the first brightness range, as instantly claimed.

However, Benzarti discloses a control device [e.g., Fig. 2: 130, 140] is configured to operate only a first subpixel LED [e.g., Fig. 2: 110] of pixels in a first brightness range [e.g., Fig. 3: C2], and 
to operate only a second subpixel LED [e.g., Fig. 2: 120] of the pixels in a second brightness range [e.g., Fig. 3: C3] comprising higher brightness levels than the first brightness range (e.g., see Paragraphs 76-80).

Chen, Hack and Benzarti are analogous art, because they are from the shared inventive field of light emitting diode display devices.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to combine Benzarti’s brightness ranges with Chen’s and Hack’s LEDs, so as to prevent random variations in the display light intensity.

Regarding claim 5, Benzarti discloses the control device is configured to operate both the first subpixel LED of the pixels and the second subpixel LED of the pixels in a transition range comprising brightness levels between the first and the second brightness range (e.g., see Fig. 3; Paragraphs 82-97).

Regarding claim 11, Benzarti discloses at least temporarily only the first subpixel LED of the pixels or only the second subpixel LED of the pixels is operated (e.g., see Fig. 3; Paragraphs 28, 90).

Regarding claim 12, this claim is rejected by the reasoning applied in rejecting claim 4.

Regarding claim 13, this claim is rejected by the reasoning applied in rejecting claim 5.

Regarding claim 14, this claim is rejected by the reasoning applied in rejecting claim 6.

Regarding claim 15, this claim is rejected by the reasoning applied in rejecting claim 6; furthermore, Benzarti discloses a brightness of the first subpixel LED of the pixels and/or the second subpixel LED of the pixels comprises a dynamic range with at least 2n-1 brightness levels, wherein n ≥ 10 (e.g., see Paragraphs 53, 64, 85-86; Fig. 3).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2019/0339570 A1) in view of Benzarti (US 2008/0197784 A1).

Regarding claim 6, Chen does not appear to expressly disclose the brightness range, as instantly claimed.
However, Benzarti discloses a brightness of the pixels is controllable in a dynamic range with at least 2n-1 brightness levels, where n > 20 (e.g., see Paragraph 83; Fig. 3).
Chen and Benzarti are analogous art, because they are from the shared inventive field of light emitting diode display devices.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to combine Benzarti’s brightness ranges with Chen’s LEDs, so as to prevent random variations in the display light intensity.

Response to Arguments
Applicant's arguments filed on 28 June 2022 have been fully considered but they are not persuasive.

The Applicant contends, “there is no teaching or suggestion in Lin that one subpixel should include both an organic LED and an inorganic LED. Rather, each subpixel comprises either an organic or an inorganic LED” (see Page 8 of the Response filed on 28 June 2022). However, the Office respectfully disagrees.

Lin discloses each pixel of the display [e.g., Fig. 1E: 100] comprises several subpixels [e.g., Fig. 1D: 106, 107; e.g., 1st subpixel =  red 106/132 + red 107/133; 2nd subpixel =  green 106/131 + green 107/133; 3rd subpixel =  red 106/132 + red 107/133; 4th subpixel =  green 106/131 + green 107/133] for light emission of different colors [e.g., Paragraph 24: green & red] and wherein each subpixel comprises 
at least one organic LED [e.g., Fig. 1D: 107 = 133; see Paragraph 42: each of the plurality of second light emitting elements 107 can be an organic light emitting diode] and 
at least one inorganic LED [e.g., Fig. 1D: 106 = 131 & 132; see Paragraph 42: each of the plurality of first light emitting elements 106 can be an inorganic micro light emitting diode] for emission of a respective color [e.g., see Paragraph 24: the first sub-pixels 131 may emit green light, the second sub-pixels 132 may emit red light, and the third sub-pixels 133 may emit red light or green light].

The Applicant contends, “Applicants respectfully submit that the statements made in the Advisory Action are unreasonable. In particular, the interpretation “1st subpixel = red 106/132 + red 107/133; 2nd subpixel = green 106/131 + green 107/133; 3rd subpixel = red 106/132 + red 107/133” presented on page 2 of the Advisory Action does correspond with what Lin describes. Following this interpretation, the element “107/133”, ie., the third sub-pixel 133 formed by second light emitting element 107 would emit red light and green light at the same time. One of ordinary skill would readily recognize that this does not make any sense for a display device” (see Page 9 of the Response filed on 28 June 2022). However, the Office respectfully disagrees.

Firstly, “the element ‘107/133’, ie., the third sub-pixel 133 [3rd subpixel =  red 106/132 + red 107/133]” would emit only the color red (not green). As defined in the rejection, the 1st subpixel emits red light, the 2nd subpixel emits green light, the 3rd subpixel emits red light, and the 4th subpixel emits green light. Each subpixel comprises separate and distinct LEDs from the other subpixels.

Secondly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the timing of displaying red light and/or green light by a subpixel) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The Applicant contends, “Lin clearly teaches that the sub-pixels 131, 132, and 133 emit light of different colors” (see Page 9 of the Response filed on 28 June 2022). However, the Office respectfully disagrees.

	Lin expressly discloses the first sub-pixels 131 may emit green light, the second sub-pixels 132 may emit red light, and the third sub-pixels 133 may emit red light or green light (e.g., see Paragraph 24)

The Applicant contends, “Neither Hack nor Lin teaches or suggests such an arrangement of organic and inorganic LEDs per subpixel in order to improve the brightness dynamic range for the LED display, a capability which Applicants submit is an indicia of nonobviousness. As such, no combination of Hack and Lin teaches or suggests an LED display “wherein each pixel of the display comprises several subpixels for light emission of different colors and wherein each subpixel comprises at least one organic LED and at least one inorganic LED for emission of a respective color,” as recited in claim 17” (see Page 9 of the Response filed on 28 June 2022). However, the Office respectfully disagrees.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., improving the brightness dynamic range for the LED display) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Hack discloses an LED display having a plurality of pixels [e.g., see Paragraphs 57-59; Figs. 6-8], 
wherein each pixel [e.g., see Fig. 4: 401; e.g., pixel = (1st subpixel =  red OLED + blue micro-LED) + (2nd subpixel = green OLED + blue micro-LED)] of the display comprises several subpixels [e.g., Fig. 4: red OLED, green OLED, blue micro-LED; e.g., 1st subpixel =  red OLED + blue micro-LED; 2nd subpixel = green OLED + blue micro-LED] for light emission of different colors and
wherein each subpixel comprises 
at least one organic LED [e.g., Fig. 3A: 302; Fig. 4: red OLED or green OLED] and 
at least one inorganic LED [e.g., Fig. 3A: 301; Fig. 4: blue micro-LED] (e.g., see Paragraphs 57-77) for emission of a respective color [e.g., combination of red+blue or green+blue or red+green+blue] (e.g., see Paragraph 110).

Hack does not appear to expressly disclose the at least one organic LED and at least one inorganic LED being the same color.
However, Lin discloses each pixel of the display [e.g., Fig. 1E: 100] comprises several subpixels [e.g., Fig. 1D: 106, 107; e.g., 1st subpixel =  red 106/132 + red 107/133; 2nd subpixel =  green 106/131 + green 107/133; 3rd subpixel =  red 106/132 + red 107/133; 4th subpixel =  green 106/131 + green 107/133] for light emission of different colors [e.g., Paragraph 24: green & red] and
wherein each subpixel comprises 
at least one organic LED [e.g., Fig. 1D: 107 = 133; see Paragraph 42: each of the plurality of second light emitting elements 107 can be an organic light emitting diode] and 
at least one inorganic LED [e.g., Fig. 1D: 106 = 131 & 132; see Paragraph 42: each of the plurality of first light emitting elements 106 can be an inorganic micro light emitting diode] for emission of a respective color [e.g., see Paragraph 24: the first sub-pixels 131 may emit green light, the second sub-pixels 132 may emit red light, and the third sub-pixels 133 may emit red light or green light].

Hack and Lin are analogous art, because they are from the shared inventive field of light emitting diode display devices.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to combine Lin’s subpixel colors with Hack’s subpixels, so as to prevent display degradation problems.

Moreover, it would have been obvious to one of ordinary skill in the art at the time of filing, because the substitution of Lin’s same subpixel colors for Hack’s different subpixel colors would have yielded predictable results to one of ordinary skill in the art at the time of the filing.
See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Applicant's arguments with respect to claims 2-15, 17, and 18 have been considered but are moot in view of any new ground(s) of rejection. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
1 July 2022